DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/360,638 filed on January 04, 2022.
The amendment contains amended claims: 1,3,6,7,8,9,12,13,15,16,19, and 20. Claims 2, 4, 5, 10, 11, 14, 17, 18 are rejected under the same ground of rejection used in the office action herein.
Applicant's request for reconsideration of the 112 2nd of the rejection of the last Office action is persuasive and, therefore, the 112 2nd of that action is withdrawn.
Claims 1, 3-15 are amended.
Claims 1-15 were rejected under 35 U.S.C. § 103. 
Claim 2 is cancelled.
Claims 16-19 are added.
Claims 1, 3-19 are pending. 


Response to Arguments

	             


	Applicant’s arguments have been fully considered but are not persuasive.  In particular the applicant argues:
	A) Carlesimo does not disclose "at least one sensor configured for collecting Nm parameters, where Nm is a positive integer, related to the vehicle and/or to the seat and/or to a user of the seat, said sensor transferring said Nm parameters to the control device, and wherein the control device is configured for sending the Nm parameters and the state of the functional device, to the data storage unit each time the user controls a change of the functional device.
Le relates generally to the field of batteries and battery systems. Some vehicles, such as a micro-hybrid vehicle, may disable the internal combustion engine when the vehicle is stationary and utilize a battery system to continue powering the electronics as well as restarting the engine when propulsion is desired. Le discloses a method for predicting terminal voltage of a battery module in a vehicle using such a battery control module. To this end, Le determines a gassing current of the battery module and calculates a predicted terminal voltage. 
 
 In response to A) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the Examiner’s position, the reference of record discloses what he is argued. As noted in at least ¶0074, Carlesimo discloses a sensor interface 48 and sensors 50 that provide feedback to the climate control system and senses the cabin air temperature, the seat temperature, the outside rear view mirror temperature etc. Thus, Examiner construes sensing and providing feedback for said parameters as collecting parameters related to the vehicle and or the seat or to user seats. Furthermore, Carlesimo 48 may also transmit the detected temperature 80 to the control module 42 so that the control module 42 can determine if the selected preset climate control mode 72 according to the climate control instruction 74 has been implemented. Examiner construes the control module as the control device. If the control module 42 determines that the selected preset climate control mode 72 has been implemented, the control module 42 may generate an additional climate control output to cause the HVAC system 45, the heating element(s) 44 and/or the cooling element(s) 46 to stop heating or cooling. If the control module 42 determines that the selected preset climate control mode 72 has been implemented, the control module 42 may also generate a completion notification 88 (shown in FIG. 3) and transmit the completion notification 88 to the VCP 26. Examiner construes determining if the selected preset climate control mode has been implemented as a change in control device. Regarding the data storage, server 22 with memory 38 in at least ¶0090 stores the data. Furthermore, it would have been obvious to an ordinary skilled person in the art that any control module with a processor would have a memory to store data. 
Regarding the applicant’s argument about cited reference not disclosing positive parameters. Examiner points out that the temperature readings of the seat, cabin, steering etc. can be a positive value for example 10 or 20 degree and thus if the temperature is positive than it reads on the positive parameter. For example, during summer time, the air temperature or seat temperature would be above zero degree therefore, this reads on the positive parameter. Thus, it would have been obvious to an ordinary skilled person in the art that when temperature is above zero degree that would a positive parameter. Furthermore, a temperature could be a positive integer such as 10 degree or 15 degree, which again it would have been obvious to an ordinary skilled in the art to have a positive integer of the temperature reading since it is not necessary to have a very precise reading of the temperature such as 15. 1 and 15.2. In climate control application usually temperature reading is an integer. However Examiner introduces a secondary reference to show that a reading of state parameters that are integers in Le ¶0051 “where n is the number of states and parameter in the state of the battery vector”. Noted that the secondary references was introduces to show integer readings of state parameters from sensors in a vehicle. Thus, Examiner believes Carlesimo in combination with le discloses the argued limitation. 
B) The skilled person would not combine Carlesimo to Le to reduce the number of undesirable emissions produced because the present disclosure allows for the automatic adjustment of functional device (i.e., without the intervention of the user so that the user can focus its attention on driving the vehicle). The present disclosure would not necessarily reduce the amount of undesirable emissions. Moreover, Carlesimo already includes different energy efficient modes, so there would be no reason to modify Carlesimo based on the battery related teachings in Le. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, improving fuel efficiency is related to the instant invention since controlling the climate system efficiently will result in an improvement in fuel consumption. 
C) Applicant notes that "a generic placeholder (e.g., 'mechanism,' 'element,' 'member') coupled with a function may invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph when it is preceded by a non-structural modifier that does not have any generally understood meaning in the art." MPEP § 2181(I)(C). However, this MPEP section goes on to explain that if the term has a generally understood meaning in the art, the term may connote sufficient structure to a person of ordinary skill in the art to avoid § 112(f), and ultimately, overcome the § 112(a) and (b) rejections. Here, terms such as "control device" or "control module" have clear meaning in the art of automotive electrical technology as being computer processors.
In response to the applicant’ argument, Examiner respectively disagrees. A control device can  be treated as a generic place holder since a device does not have a specific structure in the art and therefore said limitation “ control device” invokes 112(f) and Examiner maintain the 112(a) and 112(b) rejection. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: functional device configured to selectively .., control device configured for changing.., control interface enabling user.. in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections – 35 USC § 112

4. The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02) 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01) Claim limitation “control device configured for changing the functional device..” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of changing the functional device from one state to another state performed by a function block “16”. There is no disclosure of any particular structure, either explicitly or inherently, to perform the state change. The use of the term “control device” is not adequate structure for performing state change, it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “changing state” refers to changing a device from one state to another state i.e. from normal mode to economy mode can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 	

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 	
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or  
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23).

Claims 2-15 are rejected under 35 U.S.C 112 for being dependent on claim 1.
 
The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01) 
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

	Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of changing from one state to another state. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01).
Claims 2-15 are rejected under 35 U.S.C 112 for being dependent on claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911).

Regarding claim 1, Carlesimo discloses a system for a vehicle seat, comprising:
	a functional device (¶0071, “heating element 44, cooling element 46, HVAC system 45”) configured to selectively occupy Np states (¶0009, “preset climate control modes to initiate heating or cooling.. the modes enable the user to quickly select a single option for controlling several in-vehicle settings and/or conditions.. comfort mode, economy mode and maximum level mode..”), said Np states comprising at least one state among an off state, a first level operational state and a second level operational state (¶0052, economy mode, ¶0053 balanced mode);
	an input interface (¶0012, “user interface 18”) configured for collecting Nm parameters (¶0012, “allows a user to view the data and to enter a user input to identify a selected preset climate mode”, ¶0009, “user may select economy mode.. that provides a minimum level of comfort  regarding temperature”. Examiner construes temperature as the parameter), , related to the vehicle and/or to the seat and/or to a user of the seat (¶0012, “identify a selected preset climate control mode 72”, ¶0009, “preset climate control modes to initiate heating or cooling..”), 
	a control device (¶0072, “control module 42”), configured for changing the at least one state of said functional device from one of the Np states to another of the Np states (¶0072, “receives the climate control instruction.. and translates the received instruction(s) (or command(s)) into the climate control output .. The control module 42 causes the HVAC system 45, the heating element(s) 44 and/or cooling element(s) 46 to perform the function.” See abstract, “A user input identifying a selected preset climate control mode.. in response to receiving the climate control instruction at the control module of the climate control system, the selected preset climate control mode is caused to be implemented in the vehicle.”), 
	a control interface (¶0014, “mobile communication device”) enabling the user to control a change of the at least one state of the functional device, via the control device, to the state to be in (¶0082, “mobile communications device 14 also includes the user interface 18. The user interface 18 allows a user to input information and commands to the mobile communications device 14”, ¶0084, “ the user interface 18 allowing a user to enter a user input identifying the selected preset climate control mode 72”), 
	a data storage unit (¶0090, “server 22 .. may reference a list of user inputs and the preset climate control modes associated with the user inputs (stored in the memory 38″)”), wherein the system is configured for: 
	comprises at least one sensor (¶0077, sensor interface 48) configured for collecting Nm parameters, where Nm is a positive integer, related to the vehicle and/or to the seat and/or to a user of the seat, wherein one or more sensors of the at least one sensor is configured for transferring said Nm parameters to the control device, and wherein the control device (at least ¶0074, Carlesimo discloses a sensor interface 48 and sensors 50 that provide feedback to the climate control system and senses the cabin air temperature, the seat temperature, the outside rear view mirror temperature etc. Thus, Examiner construes sensing and providing feedback for said parameters as collecting parameters related to the vehicle and or the seat or to user seats. Furthermore, Carlesimo discloses in ¶0077  The sensor interface 48 may also transmit the detected temperature 80 to the control module 42 so that the control module 42 can determine if the selected preset climate control mode 72 according to the climate control instruction 74 has been implemented. Examiner construes the control module as the control device. If the control module 42 determines that the selected preset climate control mode 72 has been implemented, the control module 42 may generate an additional climate control output to cause the HVAC system 45, the heating element(s) 44 and/or the cooling element(s) 46 to stop heating or cooling. If the control module 42 determines that the selected preset climate control mode 72 has been implemented, the control module 42 may also generate a completion notification 88 (shown in FIG. 3) and transmit the completion notification 88 to the VCP 26. Examiner construes determining if the selected preset climate control mode has been implemented as a change in control device. 
sending the Nm parameters and the state of the functional device to the data storage unit each time the user controls a change of the functional device. (¶0098, “Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which, as described above, may be part of the mobile communications device 14 or the server 22… the user input data.. in a list of sets of user input data and identifies the preset climate control mode associated with that user input data”. Examiner construes “upon receiving the user input data, the view 18’ sends the user input data to controller or server 22” as sending the values of parameters to storage unit each time the user places the functional device in one of the states. Furthermore, Examiner construes user input as placing the functional device on of the Np state (¶0084, “the user interface 18 allowing a user to enter a user input identifying the selected preset climate control mode 72”. Preset climate mode is construed as Np parameter states.. Np parameters can be cabin air temperatures or seat position ¶0047. ¶0009, “user may select economy mode.. that provides a minimum level of comfort  regarding temperature”. Examiner construes temperature as the parameter). 
	Carlesimo does not explicitly disclose where Np is a positive integer where Nm is a positive integer.
	Le, in the same field of endeavor, teaches where Np is a positive integer where Nm is a positive integer (¶0051, “n is the number of states and parameters”).
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with the number of states and parameters as taught by Le, for the purpose of reducing the amount of undesirable emissions produced and improve the fuel efficiency of vehicles.
	Regarding claim 2, Carlesimo discloses wherein the input interface is able to collect the Nm parameters by means of at least one sensor (¶0075, “sensor interface 48”).  
	Regarding claim 3, Carlesimo discloses wherein the data storage unit to which the system is configured to send the values of the Nm parameters (¶0098, “Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which, as described above, may be part of the mobile communications device 14 or the server 22”) each time the user places the functional device in one of the Np states, is a server seat (FIG. 1, “server 22”. Examiner construes server 22 as remote from the vehicle since it is part of the center 68).  
	Regarding claim 13, Carlesimo discloses a vehicle seat comprising a system according to claim 1 (FIG. 1).  
	Regarding claim 14, Carlesimo discloses the Nm parameters are sent to the data storage unit each time the user places the functional device in one of the Np states (¶0098, “Upon receiving the user input data 76, the view 18′ sends the user input data 76 to the controller 20 (which, as described above, may be part of the mobile communications device 14 or the server 22… the user input data.. in a list of sets of user input data and identifies the preset climate control mode associated with that user input data”. Examiner construes “upon receiving the user input data, the view 18’ sends the user input data to controller or server 22” as sending the values of parameters to storage unit each time the user places the functional device in one of the states. Furthermore, Examiner construes user input as placing the functional device on of the Np state (¶0084, “the user interface 18 allowing a user to enter a user input identifying the selected preset climate control mode 72”. Preset climate mode is construed as Np parameter states.. Np parameters can be cabin air temperatures or seat position ¶0047. ¶0009, “user may select economy mode.. that provides a minimum level of comfort  regarding temperature”. Examiner construes temperature as the parameter).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Maeda (2012/0173089).

	Regarding claim 4, Carlesimo does not explicitly disclose wherein the data storage unit to which the system is configured to send the Nm parameters each time the user places the functional device in one of the Np states, is placed in the seat.
	 Maeda teaches wherein the data storage unit to which the system is configured to send the values of the Nm parameters each time the user places the functional device in one of the Np states, is placed in the seat (¶0041, “ The ECU 20… incorporates a memory 21 serving as a storage unit”, ¶0042, “The ECU 20 is electrically connected to an adjustment operation member 11 installed at the side of the seat cushion SC”. ¶0010, “The storage unit stores a predetermined number of states of the seat adjusted by the adjustment operation member”).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with placing the storage unit in the seat as taught by Maeda, for the purpose of increase the occupant’s convenience by storing different seat positions for different occupants. 

Claims 5-6, 7, 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Brinkmann (2017/0203742).

	Regarding claim 5, Carlesimo does not explicitly disclose wherein the data storage unit is configured for calculating at least one degree of correlation between one of the Nm parameters and the state of the functional device.
	Brinkmann teaches wherein the data storage unit is configured for calculating at least one degree of correlation between one of the Nm parameters and the state of the functional device (FIG. 2).
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 6, Carlesimo discloses wherein the data storage unit is configured for: 
- receiving, from the Z systems, the Nm parameters (¶0086, “the server 22 may .. receive the user input data 76, and may communicate with the vehicle 12 to transmit the selected preset climate control mode 72”, ¶0048, “Some examples of the variables, zones, positions that may be associated with the zones, and combinations thereof, that may be part of one or more modes 72”. Table 1 shows variables from different variables for different zones i.e. cabin air temperature, seat temperature that represents driver zone, co-driver zone etc..) and information concerning the state of the Z respective functional devices of the Z systems (Table 1, Feet position, chest position, windshield position for different zone driver zone, co-driver zone etc..), 
- recording the Nm parameters (Table 1 shows variables i.e. parameters for each zone, ¶0098, “the server 22, the library or data table may have more stored preset climate control modes”).
	Carlesimo does not explicitly disclose defining, from the recorded Nm parameters, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states;  sending information defining the at least Nm ranges to the control device
	Brinkmann teaches defining, from the recorded values, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states (abstract, “ambient temperature compared with a predefined target temperature, a freezing risk is detected when the ambient temperature reaches or drops below the target temperature”. FIG. 2, shows temperature range that corresponds to different modes i.e. cold mode, cold mode ES and normal mode), and 
- sending information defining the at least Nm ranges to the control device (abstract, “when a freezing risk has been detected, a cold mode is activated in which the compressor delivers compressed air”. FIG. 2 shows the range of the temperature).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 7, Brinkmann further teaches wherein the control device is further configured for: 
- receiving, from the data storage unit, Nm ranges of values respectively associated with the Nm parameters and with one of the Np states, and 
- placing the functional device in the state associated with the Nm ranges of the values received when the Nm parameters within the Nm ranges of values are collected (abstract and FIG. 2).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 10, Carlesimo discloses assembly comprising Z systems where Z is a positive integer (¶0071, “HVAC system front and rear systems”, FIG. 1 systems 44-46), and the remote server is a central server (FIG. 1, Server 22) for the Z seats (FIG. 2), the central server being configured for: 
- receiving, from the Z systems, the Nm parameters respectively collected by the input interfaces of the Z systems (¶0086, “the server 22 may .. receive the user input data 76, and may communicate with the vehicle 12 to transmit the selected preset climate control mode 72”, ¶0048, “Some examples of the variables, zones, positions that may be associated with the zones, and combinations thereof, that may be part of one or more modes 72”. Table 1 shows variables from different variables for different zones i.e. cabin air temperature, seat temperature that represents driver zone, co-driver zone etc..) and information concerning the state of the Z respective functional devices of the Z systems (Table 1, Feet position, chest position, windshield position for different zone driver zone, co-driver zone etc..), 
- recording the the Nm parameters collected by the sensors of the Z seats (Table 1 shows variables i.e. parameters for each zone, ¶0098, “the server 22, the library or data table may have more stored preset climate control modes”). 
	Carlesimo does not explicitly disclose defining, from the recorded Nm parameters, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states.
	Brinkmann teaches defining, from the recorded Nm parameters, at least Nm ranges of values respectively associated with the Nm parameters and with at least one of the Np states (abstract, “ambient temperature compared with a predefined target temperature, a freezing risk is detected when the ambient temperature reaches or drops below the target temperature”. FIG. 2, shows temperature range that corresponds to different modes i.e. cold mode, cold mode ES and normal mode), and 
- sending information defining the at least Nm ranges to the control device (abstract, “when a freezing risk has been detected, a cold mode is activated in which the compressor delivers compressed air”, FIG. 2 shows the range of the temperature).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 11, Brinkmann teaches wherein the central server is further configured for calculating at least one degree of correlation between one of the Nm parameters and the state of the functional device (FIG. 2).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.
	Regarding claim 15, Brinkmann teaches Nm ranges of values respectively associated with the Nm parameters and with one of the Np states are received from the data storage unit, and
 - the functional device is placed in this state when the input interface collects values of the Nm parameters that are within the Nm ranges of values (FIG. 2 and abstract).
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with correlating  as taught by Brinkmann, for the purpose designing an inexpensive system that prevents the icing of components of the pneumatic system in an energy saving and reliable manner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Nakagawa (2013/0345903).

	Regarding claim 9, Carlesimo does not explicitly disclose wherein the system is further configured for sending periodically to the data storage unit, preferably every second or millisecond, information concerning the state occupied by the functional device.
	Nakagawa teaches wherein the system is further configured for sending periodically to the data storage unit information concerning the state occupied by the functional device (¶0054, “ECU 110 for controlling operation of the air conditioner periodically checks the state of air conditioning, and transmits vehicle information to the information terminal 300 via the vehicle information center 200”).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with periodically sending data to the storage unit as taught by Nakagawa, for the purpose improving the transmission time of sending data to the server.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) as applied to claim 1, and further in view of Choi (2004/0050078).

	Regarding claim 8, Carlesimo does not explicitly disclose  wherein the system is further configured for sending periodically to the data storage unit, the Nm parameters collected.
	 Choi teaches wherein the system is further configured for sending periodically to the data storage unit, the Nm parameters collected (¶0047, “the information on the temperature sensed by the temperature sensor 55 is continuously transmitted to the microcomputer in which the set temperature is in turn compared with the temperature in the auxiliary storage compartment 50”).   
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with send the data periodically as taught by Choi, for the purpose providing a system with temperature in the auxiliary storage compartment can be uniformly maintained throughout the storage compartment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911), Choi (2004/0050078) as applied to claim 8 and further in view of Chen (2018/0134116).

	Regarding claim 12, Carlesimo does not explicitly disclose wherein the central server is further configured for: 
	- defining X user profiles from the Nm recorded parameters, where X is a positive integer less than or equal to Z, 
	- associating one of the X user profiles with each of the Z systems, 
	- defining, for each of the X user profiles, at least Nm ranges of values respectively associated with the Nm parameters, and 
	- sending, to each of the Z systems, information defining the Nm ranges associated with the user profile with which the system is associated.
	 Chen teaches wherein the central server is further configured for: 
	- defining X user profiles from the values of the Nm recorded parameters, where X is a positive integer less than or equal to Z, 
	- associating one of the X user profiles with each of the Z systems, 
	- defining, for each of the X user profiles, at least Nm ranges of values respectively associated with the Nm parameters, and 
	- sending, to each of the Z systems, information defining the Nm ranges associated with the user profile with which the system is associated (¶0036).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with user profiles associated with systems in the vehicle as taught by Chen, for the purpose regulating environmental conditions within a vehicle to improve occupant comfort.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlesimo (2017/0326944) in view of Le (2014/0309911) and further in view of Furuichi (2018/0336260).


	Regarding claim 16, Carlesimo does not explicitly disclose wherein the system is further configured for sending to the data storage unit every second the Nm parameters collected.  
	Furuichi, in the same field of endeavor, teaches wherein the system is further configured for sending to the data storage unit every second the Nm parameters collected (¶0064).  
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with transmitting data to the storage unit as taught by Furuichi, for the purpose of execution of time-critical test scenarios and thus improve real-time operations.
	Regarding claim 17,  Carlesimo does not explicitly disclose wherein the system is further configured for sending to the data storage unit every millisecond the Nm parameters collected.  
	Furuichi, in the same field of endeavor, teaches wherein the system is further configured for sending to the data storage unit every millisecond the Nm parameters collected (¶0064).    
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with transmitting data to the storage unit as taught by Furuichi, for the purpose of execution of time-critical test scenarios and thus improve real-time operations.
	Regarding claim 18, Carlesimo does not explicitly disclose wherein the system is further configured for sending to the data storage unit every second information concerning the state occupied by the functional device.  
	Furuichi, in the same field of endeavor, teaches wherein the system is further configured for sending to the data storage unit every second information concerning the state occupied by the functional device (¶0064).      
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with transmitting data to the storage unit as taught by Furuichi, for the purpose of execution of time-critical test scenarios and thus improve real-time operations.
	Regarding claim 19, Carlesimo does not explicitly disclose wherein the system is further configured for sending to the data storage unit every millisecond information concerning the state occupied by the functional device.
	Furuichi, in the same field of endeavor, teaches wherein the system is further configured for sending to the data storage unit every millisecond information concerning the state occupied by the functional device (¶0064).    
	Accordingly, it would have been obvious before the filing date the invention to have modified the heating and cooling of the vehicle is disclosed by Carlesimo with transmitting data to the storage unit as taught by Furuichi, for the purpose of execution of time-critical test scenarios and thus improve real-time operations.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lauer (2019/0164421) teaches a method for controlling air-conditioning components of a motor vehicle is described. A forecast vehicle temperature is ascertained. Further, a probable air-conditioning time for the motor vehicle is ascertained. Also, a setpoint temperature control state is prescribed. An air-conditioning requirement is ascertained on the basis of a comparison between the forecast vehicle temperature and the setpoint temperature control state. At least one air-conditioning component is actuated according to the air-conditioning requirement before the probable air-conditioning time with the control target of reaching the setpoint temperature control state at the beginning of the air-conditioning time (abstract).
Ripoll discloses (2011/0015826) discloses a vehicle air-conditioning system (10) capable of operating with n predetermined automatic regulation modes, the system comprising a calculator (1) capable of determining, as a function of a selected automatic mode (MODS), a blown-air temperature value (Q.sub.AS), a ventilation flow rate value (DEB) and a distribution control value (REP) in order to control a heating, ventilation and air-conditioning (HVAC) unit (2) capable of regulating the temperature (Q.sub.HAB) inside a passenger compartment (3) towards a setpoint temperature (.theta..sub.c), characterized in that the blown-air temperature value (Q.sub.AS) for the selected automatic mode
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667